requirements, see NRS 52.260(3); NRS 53.045 (use of unsworn declaration
                in lieu of affidavit), and admitted the telephone records into evidence
                under the business records exception to the hearsay rule, see NRS 51.135.
                We conclude that Robbins has not demonstrated that the district court
                abused its discretion in this regard. 1
                            Robbins further contends that insufficient evidence supports
                her convictions because the jury could not have found her guilty beyond a
                reasonable doubt without Stephanie Kerns' telephone records. We review
                the evidence in the light most favorable to the prosecution and determine
                whether "any rational trier of fact could have found the essential elements
                of the crime beyond a reasonable doubt."      Jackson v. Virginia, 443 U.S.
                307, 319 (1979) (emphasis omitted); Mitchell v. State, 124 Nev. 807, 816,
                192 P.3d 721, 727 (2008). Moreover, when "assessing a sufficiency of the
                evidence challenge, [we] must consider all of the evidence admitted by the
                trial court, regardless whether that evidence was admitted erroneously."
                Stephans v. State, 127 Nev. „ 262 P.3d 727, 734 (2011) (internal
                quotation marks and emphasis omitted). Here, the jury heard testimony
                that Robbins previously worked for Dr. Pejamin Bady as a medical
                assistant and had access to his prescription pads. On August 14, 2006,
                she met with Kerns in a parking lot. She produced one of Dr. Bady's


                      'Robbins did not provide a copy of the declaration for our review,
                and she suggests that the district court erred by not making the
                declaration part of the record. However, "[t]he burden to make a proper
                appellate record rests on appellant." Greene v. State, 96 Nev. 555, 558,
                612 P.2d 686, 688 (1980); see also Thomas v. State, 120 Nev. 37, 43 n.4, 83
                P.3d 818, 822 n.4 (2004) ("Appellant has the ultimate responsibility to
                provide this court with 'portions of the record essential to determination of
                issues raised in appellant's appeal." (quoting NRAP 30(b)(3))).

SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A
                      prescription pads, drafted a prescription for Lortab in Kerns' name, and
                      forged Dr. Bady's signature to the prescription. Kerns delivered the
                      prescription to a pharmacy and later called the pharmacy to see if the
                      prescription had been filled. When the pharmacy informed Kerns that
                      there was a problem, she called Robbins and told her that the pharmacy
                      knew that the prescription was forged. Dr. Bady testified that the
                      signature on the prescription was not his and that Lortab is a controlled
                      narcotic that is normally prescribed for pain. The State entered the forged
                      prescription and Kerns' telephone records into evidence. We conclude that
                      a rational juror could reasonably infer from this evidence that Robbins
                      committed an unlawful act relating to the distribution of certain controlled
                      substances, conspired to violate the uniform controlled substance act, and
                      committed forgery. See NRS 205.090; NRS 453.331(1)(d); NRS 453.401(1).
                      It is for the jury to determine the weight and credibility to give conflicting
                      testimony, and the jury's verdict will not be disturbed on appeal where, as
                      here, substantial evidence supports the verdict.     See Bolden v. State, 97
                      Nev. 71, 73, 624 P.2d 20, 20 (1981).
                                  Having determined that Robbins is not entitled to relief, we
                                  ORDER the judgment of conviction AFFIRMED.




                                               Hardesty


                                                 , J.




SUPREME COURT
        OF
     NEVADA
                                                             3
(0) 1947A    4g,BED
                cc: Hon. Kimberly A. Wanker, District Judge
                     Gibson Law Group
                     Nye County District Attorney
                     Attorney General/Carson City
                     Nye County Clerk




SUPREME COURT
        OF
     NEVADA
                                                 4
(0) 1947A